

115 HR 4911 IH: Joint Commission on Budget Process Reform Act of 2018
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4911IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2018Mr. Smucker introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Joint Commission on Budget Process Reform.
	
		1.Short title; purpose
 (a)Short titleThis Act may be cited as the Joint Commission on Budget Process Reform Act of 2018. (b)PurposeThe purpose of this Act is to establish a Joint Commission on Budget Process Reform.
			2.The Joint Commission on Budget Process Reform
 (a)EstablishmentThere is established is an independent commission to be known as the Joint Commission on Budget Process Reform (hereafter referred to as the joint commission).
 (b)DutiesThe joint commission shall carry out the following duties: (1)Studying procedures on the budget and Federal expenditures.
 (2)Conducting at least four public hearings to examine potential budget process reforms before dissolution of the joint commission.
 (3)Seeking recommendations from economists, experts, Members of Congress, Federal agencies, educational institutions, State legislatures, and private organizations on ways to reform the congressional budget process.
 (4)Drafting a bill that amends the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.).
 (5)Submitting a report to each House of Congress containing the bill it recommends and such other matters it deems appropriate.
 (c)Contents of reportThe joint commission shall examine the following issues and include a summary of its findings respecting those issues in the report required under subsection (b)(5):
 (1)Potential changes and enforcement tools to ensure an on-time completion of the congressional budget process.
 (2)Procedures to address mandatory spending levels. (3)The impact of instituting long-term debt limits.
 (4)Procedures to increase inclusiveness and transparency in the congressional budget process. (5)The feasibility of a balanced budget amendment.
 (6)The impact of a binding congressional budget. (7)The need to reauthorize the Congressional Budget Office in an effort to provide greater assistance to the House and Senate Budget Committees.
 (8)The feasibility of changing the fiscal year from October 1st to January 1st so it aligns with the calendar year.
 (9)The examination of whether or not there should be term limits for members to serve on the Budget Committees of the House of Representatives and the Senate.
 (10)The efficiency of annual budgeting in comparison to biennial budgeting. (d)Appointment (1)The joint commission shall be composed of the following 23 members:
 (A)The chair of the Committee on the Budget of the House of Representatives. (B)The ranking member of the Committee on the Budget of the House of Representatives.
 (C)The chair of the Committee on the Budget of the Senate. (D)The ranking member of the Committee on the Budget of the Senate.
 (E)The chair of the Committee on Appropriations of the House of Representatives. (F)The ranking member of the Committee on Appropriations of the House of Representatives.
 (G)The chair of the Committee on Appropriations of the Senate. (H)The ranking member of the Committee on Appropriations of the Senate.
 (I)The chair of the Committee on Ways and Means of the House of Representatives. (J)The ranking member of the Committee on Ways and Means of the House of Representatives.
 (K)The chair of the Committee on Finance of the Senate. (L)The ranking member of the Committee on Finance of the Senate.
 (M)The Director of the Office of Management and Budget. (N)The Secretary of the Treasury.
 (O)The Comptroller General. (P)Two Members of Congress nominated by the Speaker of the House of Representatives.
 (Q)Two Senators nominated by the Majority Leader. (R)Two Members nominated by the Minority Leader of the House of Representatives.
 (S)Two Senators nominated by the Minority Leader of the Senate. (2)The nominees shall be appointed not later than 30 days after the date of enactment of this Act.
 (3)Each member shall be appointed for the duration of the commission. A vacancy in the joint commission shall not affect the power of the remaining members to execute the functions of the joint commission. A vacancy shall be filled in the manner in which the original appointments were made.
 (e)ChairThe joint commission at its first meeting shall elect a member of the commission who is a legislator to serve as chair of the joint commission.
 (f)Director of staffThe chair of the Joint Commission on Budget Process Reform shall appoint a Director, who shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
			(g)Staff
 (1)The Staff Director, with the approval of the commission, the Director may appoint and fix the pay of additional personnel.
 (2)Upon the request of the Director of Staff, the head of any Federal department or agency may detail any of the personnel of that department or agency to the Commission to assist the commission in carrying out its duties under this Act.
 (3)The following restrictions relating to the personnel of the Commission shall apply to the staff of the commission:
 (A)There may not be more than 15 persons on the staff at one time. (B)The Director may employ and fix the compensation of such staff as the chair considers necessary.
 (h)Experts and consultantsThe joint commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay for a comparable position paid under the General Schedule.
			(i)Timeline
 (1)The Commission shall hold its first meeting within 30 days after the date of enactment of this Act. (2)The Commission shall hold meetings at the call of the chair of the joint commission.
 (j)FundingThere is authorized to be appropriated $800,000 to the joint commission to carry out its duties. (k)TravelThe travel expenses of members of the joint commission and staff shall be paid for from appropriated funds. Staff and members of the joint commission shall abide by the Government travel rules set forth by the Committee on House Administration of the House of Representatives.
			3.Congressional consideration of reform proposals
			(a)Introduction; Referral; and Report or Discharge
 (1)IntroductionOn the first calendar day on which both Houses are in session, on or immediately following the date on which the report containing the bill it recommends is submitted to Congress under section 2, a single bill shall be introduced (by request)—
 (A)in the Senate by the majority leader of the Senate, for himself and the minority leader of the Senate, or by Members of the Senate designated by the majority leader and minority leader of the Senate; and
 (B)in the House of Representatives by the Speaker of the House of Representatives, for himself and the minority leader of the House of Representatives, or by Members of the House of Representatives designated by the Speaker and minority leader of the House of Representatives.
 (2)ReferralThe implementation bills introduced under paragraph (1) shall be referred to any appropriate committee of jurisdiction in the Senate and any appropriate committee of jurisdiction in the House of Representatives. A committee to which an implementation bill is referred under this paragraph may report such bill to the respective House without amendment.
 (3)Report or dischargeIf a committee to which an implementation bill is referred has not reported such bill by the end of the 15th calendar day after the date of the introduction of such bill, such committee shall be immediately discharged from further consideration of such bill, and upon being reported or discharged from the committee, such bill shall be placed on the appropriate calendar.
				(b)Floor Consideration
 (1)In generalWhen the committee to which an implementation bill is referred has reported, or has been discharged under subsection (a)(3), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the implementation bill, and all points of order against the implementation bill (and against consideration of the implementation bill) are waived. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the implementation bill is agreed to, the implementation bill shall remain the unfinished business of the respective House until disposed of.
 (2)AmendmentsAn implementation bill may not be amended in the Senate or the House of Representatives. (3)DebateDebate on the implementation bill, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the resolution. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the implementation bill is not in order. A motion to reconsider the vote by which the implementation bill is agreed to or disagreed to is not in order.
 (4)Vote on final passageImmediately following the conclusion of the debate on an implementation bill, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the implementation bill shall occur.
 (5)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to an implementation bill shall be decided without debate.
 (c)Coordination With Action by Other HouseIf, before the passage by one House of an implementation bill of that House, that House receives from the other House an implementation bill, then the following procedures shall apply:
 (1)NonreferralThe implementation bill of the other House shall not be referred to a committee. (2)Vote on bill of other houseWith respect to an implementation bill of the House receiving the implementation bill—
 (A)the procedure in that House shall be the same as if no implementation bill had been received from the other House; but
 (B)the vote on final passage shall be on the implementation bill of the other House. (d)Rules of the Senate and the House of RepresentativesThis section is enacted by Congress—
 (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of an implementation bill described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
				4.Termination and disposition of records
 (a)TerminationThe joint commission shall terminate not later than the earlier of— (1)2 years after the date of enactment of this Act; or
 (2)the date upon which the bill referred to in section 2(b)(4) is signed into law by the President. (b)Disposition of recordsUpon termination of the joint commission, its records shall become the records of the Committees on the Budget of the House of Representatives and the Senate.
			